NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEJANDRA MARIA CABALLERO-                      No.    19-71904
AGUILAR, et al. ,
                                                Agency Nos.       A209-859-524
                Petitioners,                                      A209-859-525

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**


Before:      FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges.

      Alejandra Maria Caballero-Aguilar and her minor daughter, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”).1

        We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

        Substantial evidence supports the agency’s determination that Caballero-

Aguilar did not establish that she suffered past persecution or has a well-founded

fear of future persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028-29

(9th Cir. 2019) (“We have been most likely to find persecution where threats are

repeated, specific, and combined with confrontation or other mistreatment.”)

(citation and internal quotation marks omitted). Thus, Petitioners’ asylum claims

fail.

        In light of this disposition, we do not reach Petitioners’ remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to make findings on issues the



1
       The BIA deemed waived any challenge to the IJ’s denial of withholding of
removal and CAT protection because those denials were not meaningfully
challenged in Petitioners’ brief to the BIA. Petitioners have not contested that
waiver determination in this petition for review. Therefore, only the asylum claim
is before us. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). To the
extent the BIA relied on the IJ’s having afforded diminished weight to Caballero-
Aguilar’s testimony based on significant concerns with her credibility, Petitioners
do not argue that we should grant the petition on that basis.

                                           2                                   19-71904
decision of which is unnecessary to the results they reach.” (quoting INS v.

Bagamasbad, 429 U.S. 24, 25 (1976))).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                     19-71904